Citation Nr: 1307336	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  09-12 048	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for Type II diabetes mellitus, claimed as due to herbicide exposure. 

2.  Entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus. 

3.  Entitlement to service connection for erectile dysfunction, claimed as secondary to diabetes mellitus. 

4.  Entitlement to service connection for peripheral neuropathy of both lower extremities, claimed as secondary to diabetes mellitus. 

5.  Entitlement to service connection for a bilateral eye disability, claimed as secondary to diabetes mellitus. 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs
ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel  


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1969 to October 1973.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).  In November 2010 and March 2012 the Board remanded the case for additional development.  

In December 2010 correspondence, the Veteran seeks to reopen a claim of service connection for posttraumatic stress disorder (PTSD); this matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  It is not shown that the Veteran was exposed to an herbicide agent (to include Agent Orange) during service. 

2.  Diabetes mellitus was not manifested in service or in the first post-service year, and the preponderance of the evidence is against a finding that the Veteran's current diabetes mellitus is related to an event, injury, or disease in service. 

3.  Hypertension was not manifested in service or in the first post-service year, and is not shown to be related to the Veteran's service; diabetes mellitus is not service connected.    

4.  Erectile dysfunction was not manifested in, or shown to be related to, the Veteran's service; diabetes mellitus is not service connected.   

5.  Peripheral neuropathy of both lower extremities was not manifested in, or shown to be related to, the Veteran's service; diabetes mellitus is not service connected.   

6.  An eye disability was not manifested in service and a disability of either eye is not shown to be related to the Veteran's service; diabetes mellitus is not service connected.     


CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012). 

2.  Service connection for hypertension is not warranted; the claim of service connection for hypertension as secondary to diabetes mellitus lacks legal merit.  38 U.S.C.A. § § 1110, 1112 (West 2002); 38 C.F.R. § § 3.303, 3.307, 3.309, 3.310 (2012). 

3.  Service connection for erectile dysfunction is not warranted; the claim of service connection for erectile dysfunction as secondary to diabetes mellitus lacks legal merit. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § § 3.102, 3.303, 3.310 (2012).  

4.  Service connection for peripheral neuropathy of both lower extremities is not warranted; the claim of service connection for peripheral neuropathy of both lower extremities as secondary to diabetes mellitus lacks legal merit.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § § 3.102, 3.303, 3.310 (2012).  

5.  Service connection for a bilateral eye disability is not warranted; the claim of service connection for a bilateral eye disability as secondary to diabetes mellitus lacks legal merit.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  A November 2005 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letter also informed him of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records are associated with his claims file.  The RO arranged for a VA examination in April 2010; however, it is not necessary to discuss the adequacy of the examination, as an examination was not necessary in this appeal.  As will be discussed below, there is no credible evidence that the Veteran was exposed to herbicide agents in service or competent evidence that his current diabetes may otherwise be related to service.  Hence, the "low threshold" standard as to when an examination to secure a nexus opinion is not met, and further development for an adequate examination is not necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has not identified any pertinent evidence that remains outstanding. VA's duty to assist is met. 

Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110;
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for a claimed disability, there must be evidence of a present disability; evidence of an in-service incurrence or aggravation of a disease or injury; and evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Certain chronic diseases (including diabetes mellitus) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for diabetes).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases (including type II diabetes mellitus) shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions 38 U.S.C.A. §  1113; 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e). 

VA has developed specific evidentiary procedures to verify whether a Veteran was exposed to herbicides in locations other than Vietnam.  VA's Adjudication Procedure Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q) was adopted for application when the Veteran alleges exposure to herbicides in Thailand.  It directs, in pertinent part, that if a Veteran served in the U.S. Air  Force during the Vietnam Era at one of the specified Royal Thai Air Force Bases (RTAFBs) as an Air Force security policeman, a security patrol dog handler, a member of the security police squadron, or in a capacity that otherwise placed them near the air base perimeter as shown by the evidence of record, then herbicide exposure is to be conceded.  Id.  

If herbicide exposure cannot be conceded based upon the above described facts, a copy of the Compensation and Pension (C&P) Service's "Memorandum for the Record" is to be placed in the Veteran's claims file and the Veteran is to be asked for the approximate dates, location, and nature of the alleged herbicide exposure.  If the Veteran fails to furnish the requested information, the claim will be referred to the U.S. Army and Joint Services Records Research Center (JSRRC) coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist. The claim may then be decided based on the evidence of record.  Id.  

If the Veteran furnishes the requested information within 30 days, the information is to be reviewed along with the other evidence of record (including the "Memorandum for the Record") and a determination is to be made whether herbicide exposure can be established.  If such exposure cannot be established and the Veteran has not provided sufficient information to permit a search by the JSRRC, the claim will be referred to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  The claim may then be decided based on the evidence of record.  Id.  

However, if herbicide exposure cannot otherwise be established and the Veteran has provided sufficient information to permit a search by the JSRRC, a request is to be sent to the JSRRC for verification of herbicide exposure.  Id.  

Notwithstanding the foregoing presumptive provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing service connection on a secondary basis requires: (1) Competent evidence (a medical diagnosis) of a current disability (for which secondary service connection is sought); (2) evidence of a service connected disability; and (3) competent evidence that the current disability was either (a) caused or (b) aggravated by the service connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995)(en banc).  Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to implement the Allen decision.  The revised 38 C.F.R. § 3.310 institutes additional evidentiary requirements that must be satisfied before aggravation may be conceded and service connection granted.  Inasmuch as factor two of those enumerated above is not met, the revisions of 38 C.F.R. § 3.310 are moot. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file and in Virtual VA (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran's service personnel records show that he was stationed at Radio Research Field Station 7 (7th RRFS) at Ramsoon Station, Non Sung, Thailand from August 1970 to August 1971 and October 1972 to October 1973.  His occupational specialty was Morse interpreter-an intelligence function.  He alleges that during the tour of duty from October 1972 to October 1973, he was exposed to herbicides, to include Agent Orange.  He claims that during this time a tower antenna was being built and Agent Orange was used to clear vegetation at the building site.  [As was noted in the March 2012 remand, the Veteran's previous statements suggested that he was stationed at Udorn Royal Thai Air Force Base (RTAFB), however it has been clarified that he was stationed at the 7th RRFS].  He claims, as a result of such exposure to Agent Orange, he developed diabetes mellitus, which in turn caused complications including hypertension, erectile dysfunction, peripheral neuropathy of both lower extremities, and a bilateral eye disability.  

The Veteran's STRs are silent for complaints of, or treatment for, diabetes mellitus, hypertension, erectile dysfunction, bilateral peripheral neuropathy of the lower extremities, and a bilateral eye disability.  On October 1973 service separation examination his cardiovascular, neurological, endocrine, ophthalmological, and urological systems were normal.  His blood pressure was 120/70.  

The earliest postservice medical evidence in the record is a March 2002 treatment record from J. D., D.O.  [The Veteran was asked to identify all providers of treatment for the claimed disabilities.  He responded with an authorization for Dr. J. D., and in December 2005 correspondence, stated that his only private medical treatment was from Dr. J. D.  The Veteran also stated at that time that he was not receiving VA treatment.  He has not identified any earlier treatment. ]  The March 2002 treatment record from Dr. J. D. notes the Veteran had a significant history of hypertension, for which medication was prescribed.  Postservice treatment records beginning in April 2002, (both private and VA) detail a long history of hypertension, treated with medication.  

Diabetes mellitus was first diagnosed in August 2004.  Postservice treatment records (both private and VA) show a long history of uncontrolled diabetes following the diagnosis.  

The earliest report of erectile dysfunction was during a "well-male" examination in August 2004.  An etiology for erectile dysfunction was not provided. 

On July 2008 VA optometry consult for a baseline eye health evaluation, the examiner concluded the Veteran did not have retinopathy, but had mild cataracts and hyperopic astigmatic presbyopia.  

On August 2010 VA examination the diagnoses included essential hypertension and diabetes mellitus, type 2, with complications including bilateral peripheral neuropathy of the hands and feet, erectile dysfunction, and diabetic nephropathy.  The examiner noted that the onset of the Veteran's diabetes was 14 years prior to the examination (i.e., in 1996), that erectile dysfunction appeared 8 years prior (in 2002), that peripheral neuropathy became manifest 5 years prior (in 2005), and that hypertension became manifest 10-12 years prior (in 1998-2000).  The examiner did not opine regarding the etiology of any of the claimed disabilities (other than by identifying the complications of diabetes).  

A threshold matter that must be addressed in this case, particularly in light of the Veteran's contentions, is whether or not he was indeed exposed to herbicides, to include Agent Orange, in service (and is therefore entitled to consideration of his claim under the presumptive provisions of 38 U.S.C.A. § 1116).  The RO arranged for verification of the Veteran's claimed exposure pursuant to the provisions in VA's Adjudication Procedure Manual.  Following the November 2010 remand (no development was completed prior to such remand), in May 2011, the AMC requested that JSRRC verify the Veteran's alleged exposure to Agent Orange.  A June 2011 JSRRC response noted that they did not maintain unit records for the 7th RRFS and provided information regarding the custodian of such records.  AMC then contacted the Commander, U.S. Army Intelligence and Security Command and in July 2011 received a response identifying the location of the 7th RRFS (with detailed coordinate information and geographic reference points) and activities from August 1970 to October 1973.  It was noted that the installation was approximately 12 miles south of Udorn, Thailand adjacent to the village of Non Sung.  

The guidelines for conceding exposure to herbicides at bases in Thailand provide for acknowledgement of such exposure for persons whose military duties placed them at (or near) the base perimeters.  A Compensation and Pension Service Memorandum for the Record associated with the claims file in June 2006 indicates that while commercial herbicides may have been used to clear weeds and for other similar purposes within the base perimeters in Thailand, Agent Orange and other such tactical herbicides (use of which triggers the § 1116 presumptions) were not used within the base perimeters in Thailand.  

Using the additional information received, in August 2011 the AMC submitted to the JSRRC an updated request for herbicide exposure verification.  Notably, it listed the dates of the Veteran's claimed exposure as "8/24/1970 to 10/23/1970", when in fact he had alleged that the exposure occurred during his second tour of duty there (i.e., from October 1972 to October 1973).  

The JSRRC's response in September 2011 indicates that it could not be documented that the Veteran was exposed to Agent Orange or other tactical herbicides at Udorn RTAFB or that his duties required him to be on or near the perimeter of the base.  It additionally noted that historical information did not document that Agent Orange or other tactical herbicides were sprayed, tested, or stored at Udorn RTAFB, Thailand "during 1970."  

In a September 2011 Memorandum for the Record AMC found that the Veteran was not shown to have been exposed to herbicides serving in Thailand (this matter was readjudicated by a December 2012 supplemental statement of the case following further development).  

The Board noted that the response addressed dates other than those alleged by the Veteran to have been when he was exposed to herbicides; it also discussed a location other than that alleged (Udorn Air Base rather than 7th RRFS). In a March 2012 remand, the Board again sought confirmation whether the Veteran was exposed to Agent Orange in Thailand.  In May 2012, the AMC made an updated request for herbicide exposure verification to the JSRRC.  The request specifically sought verification of alleged exposure at the 7th RRFS (and not Udorn Air Base) for the period of October 1972 to October 1973.  The JSRRC response in May 2012 noted that the JSRRC does not maintain retired records for any Radio Research Unit, and recommended contacting the Commander, U.S. Army Intelligence and Security Command.  The AMC then contacted the Commander, U.S. Army Intelligence and Security Command in October 2012 and received a response which stated that research of the relevant 7th RRFS annual historical reports for the years 1970 to 1973, found no specific reference to the use of tactical herbicides.  [It was observed that such reports generally did not include such operational details.]  

In support of his claim, the Veteran submitted copies of Internet postings concerning the use of Agent Orange in Thailand.  The majority of these do not discuss the location where the Veteran was stationed, or the year/years when the Veteran served.  One entry includes a photograph of  the 7th RRFS base and musings/speculation by an unidentified person to the effect that the lack of vegetation around the antenna tower could only be due to Agent Orange spraying.  Further submissions by the Veteran include descriptions of the activities at (and closure) of the 7th RFFS base, and include the information that the antenna tower there was erected in 1970.  

More recently, the Veteran has submitted a statement to the effect that going to work daily at the base involved crossing the perimeter.

Upon review of the Veteran's submissions and the exhaustive development by the RO to verify his allegations, the Board finds that the more probative evidence does not support his accounts of herbicide exposure.  There are many inconsistencies between his various accounts and official records/historical data.  These include that while he insists that his exposure to Agent Orange/herbicides occurred during his second tour of duty, in 1972/1973 (while foliage/vegetation was cleared in connection with the construction of a tower antenna), the record shows that the tower antenna was in fact erected in 1970.  While the Veteran's first tour of duty at the base was in 1970, nonetheless, the historical data do not support the Veteran's specific account.  Furthermore, nothing in the record supports that the Veteran's duties in service placed him at the base perimeter.  His duties were of an intelligence gathering nature, and he is not shown to have been involved in camp security.  His recent account of crossing the perimeter to go to work daily is self-serving and not credible.  He does not explain why he would have been required to cross the base perimeter (and a review of the base map that is in the claims file provides no reasonable evident explanation).  Finally, and quite significantly, a VA Memorandum in the Record advises that that tactical herbicides (such as Agent Orange) were not used within base perimeters (and used to clear vegetation for a tower within the base, alleged).

The Veteran has submitted several Board decisions issued in different Veterans' cases.  The facts of these cases are markedly distinguishable, and include factual scenarios in which the Veteran served in Vietnam, or on the Thailand/Vietnam territorial border, or were remands with no legal conclusions.  Regardless, prior Board decisions are binding only on the specific case decided, and the decisions cited have no precedential value in the instant case.  38 C.F.R. § 20.1303.

The Board finds that VA's development in this matter has been exhaustive, and that the Veteran is not shown to have been exposed to Agent Orange in the course of his service at 7th RRFS, Ramsoon Station, Non Sung, Thailand.  Consequently, he is not entitled to consideration of his claim of service connection for diabetes mellitus under the presumptions of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.309(e).

	Diabetes Mellitus 

It is not in dispute that the Veteran has diabetes mellitus.  However, it is neither shown, nor claimed, that diabetes was manifested in service or in the first year following the Veteran's discharge from active duty (the diagnosis was not until 2004).  Therefore service connection for diabetes on the basis that it became manifest in service and persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.  His stated theory of entitlement is strictly one of presumptive service connection based on alleged herbicide exposure (in Thailand) under 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  In light of the finding that such exposure is not shown and that his claim does not fall within the purview of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309, to substantiate the claim he must provide credible supporting evidence both that he was exposed to herbicides, and that such exposure caused his diabetes.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  He has not done so.  

The Veteran has not shown, or alleged, that his diabetes is somehow otherwise related to his active duty service.  Postservice treatment records show he has diabetes; nothing in the records suggests that the disease is/or may be related to his service (other than based on Agent Orange exposure).  Absent any competent evidence of a nexus between the Veteran's diabetes and his service, service connection for such disability is not warranted. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The preponderance of the evidence is against this claim.  Therefore, the benefit of the doubt rule does not apply; the appeal in this matter must be denied.  

	Hypertension, Erectile Dysfunction, Bilateral Peripheral Neuropathy of the 
      Lower Extremities, and Bilateral Eye Disability 

It is not in dispute that the Veteran has symptoms/diagnosis of these disabilities, and has received evaluations and treatment for hypertension, erectile dysfunction, bilateral peripheral neuropathy of the lower extremities, and bilateral eye complaints.  What he must still show to substantiate these claims is that such are these disabilities were incurred or aggravated in service or were caused or aggravated by a service connected disability.  His STRs are silent for any complaints, findings, treatment, or diagnosis related to hypertension, erectile dysfunction, bilateral peripheral neuropathy of the lower extremities, or an eye/vision disability.  Consequently, service connection for any of these disabilities on the basis that it became manifest in service and persisted is not warranted.  38 C.F.R. § 3.303(d).  As for hypertension, as there is also no competent evidence that it was manifested in the first postservice year, and no basis for considering (or applying) the 38 U.S.C.A. § 1112 chronic disease presumptions.  Notably, the Veteran does not argue that these disabilities are directly related to his service. 

The Veteran's theory of entitlement to service connection for these disabilities is strictly one of secondary service connection; he claims that they are complications of diabetes.  As a threshold matter in a secondary service connection claim, the claimant must show that there is an already- service connected disability (that caused or aggravated the disabilities for which secondary service connection is sought).  See 38 C.F.R. § 3.310.  The Veteran's diabetes mellitus is not service connected (this decision affirms the denial of service connection for such disease), and he fails to meet this threshold requirement.  Therefore, his secondary service connection theory of entitlement to service connection for the disabilities must be denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Service connection for diabetes mellitus is denied. 

Service connection for hypertension is denied. 

Service connection for erectile dysfunction is denied. 

Service connection for peripheral neuropathy of both lower extremities is denied. 

Service connection for a bilateral eye disability is denied. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


